                           UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                    NO. 5:17-CR-338-1FL



   UNITED STATES OF AMERICA

       v.                                                           ORDER

   TAMIKA RENEE WILSON



       This matter comes before the Court on the defendant’s unopposed motion to alter the

judgment to reflect a recommendation to FPC Alderson. For good cause shown, the Motion is

GRANTED. The judgment is AMENDED to reflect the Court’s recommendation that the

defendant, Tamika Renee Wilson, serve her sentence at FPC Alderson.

       SO ORDERED.

                 26th day of October, 2018.
       This the ______



                                                  ________________________________
                                                  LOUISE W. FLANAGAN
                                                  United States District Judge
